Name: Commission Regulation (EEC) No 993/91 of 23 April 1991 laying down detailed rules for the granting of private storage aid for long-keeping cheeses
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  agricultural policy
 Date Published: nan

 No L 104/ 18 Official Journal of the European Communities 24. 4 . 91 COMMISSION REGULATION (EEC) No 993/91 . of 23 April 1991 laying down detailed rules for the granting of private storage aid for long-keeping cheeses Article 2 1 . The intervention agency may conclude storage contracts only if the following conditions are satisfied : (a) the batch of cheeses to which a contract relates must comprise at least five tonnes ; (b) the cheeses shall be indelibly marked with an indica ­ tion (which may take the form of a number) of the undertaking in which they were manufactured and of the day and month of manufacture ; (c) the cheeses must have been manufactured at least 10 days before the date specified in the contract as being the date of commencement of storage ; (d) the cheeses must have undergone quality tests which establish that their classification after maturing could be expected to be :  'Premier choix in France, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Articles 9 (3) and 28 thereof, Whereas Council Regulation (EEC) No 508/71 (3) provides that private storage aid may be granted for certain long-keeping cheeses where there is a serious imbalance of the market which may be eliminated or reduced by seasonal storage ; Whereas the seasonal nature of Emmental and Gruyere cheese production is aggravated by the fact that the seasonal trend in consumption of such cheeses is the opposite of their production ; whereas, therefore , provi ­ sion should be made for recourse to such storage in respect of a quantity corresponding to the difference between summer and winter production ; Whereas the detailed rules for the application of this measure should essentially be the same as those laid down for a similar measure during previous years ; Whereas, in view of experience in controls, the provisions relating thereto should be specified, in particular as regards the documents to be presented and the on-the ­ spot checks to be conducted ; whereas these new require ­ ments on the subject make it necessary to stipulate that the Member States may provide that the costs of controls be fully or in part charged to the contractor ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  'Markenkase or 'Klasse fein in Germany,  'first quality in Denmark,  'special grade' in Ireland ; (e) the storer shall undertake :  to keep the cheese during the entire period of storage in premises where the maximum tempera ­ ture is as indicated under paragraph 2,  not, during the term of the contract, to alter the composition of the batch covered by the contract without authorization from the intervention agency. If the condition concerning the minimum quantity fixed for each batch continues to be met, the intervention agency may authorize an altera ­ tion which is limited to the removal or replace ­ ment of cheeses which are found to have deterio ­ rated to such an extent that they can no longer be stored . In the event of release from store of certain quan ­ tities : ( i) if the aforesaid quantities are replaced with the authorization of the intervention agency, the contract is deemed not to have undergone any alteration ; (ii) if the aforesaid quantities are not replaced, the contract is deemed to have been concluded ab initio for the quantity permanently retained. Any costs of controls arising from an alteration shall be met by the storer,  to keep stock records and to inform the interven ­ tion agency each week of the cheeses put into storage during the previous week and of scheduled withdrawals. HAS ADOPTED THIS REGULATION : Article 1 Aid shall be granted in respect of the private storage of 20 150 tonnes of Emmental and Gruyere cheeses manu ­ factured in the Community which satisfy the require ­ ments of Articles 2 and 3 hereof. (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 27 . 12 . 1990, p. 5. ( ¢') OJ No L 58, 11 . 3 . 1971 , p. 1 . 24. 4. 91 Official Journal of the European Communities No L 104/ 19 Article 62. The maximum temperature in the storage premises shall be + 6 °C for Emmental and + 10 °C for Gruyere . In the case of Emmental which has already been matured, Member States may permit a maximum temperature of + 10 °C. 3 . Storage contracts shall be concluded : (a) in writing, stating the date when storage covered by the contract begins ; this date may not be earlier than the day following that on which the operations connected with putting the batch of cheese covered by the contract into storage are completed ; (b) after completion of the operations connected with putting the batch of cheese covered by the contract into storage and at the latest 40 days after the date when storage by . the contract begins. Article 3 1 . Aid shall be granted only for such cheeses as are put into storage during the storage period . This period shall begin on 1 May 1991 and end on or before 30 September of the same year. 2. Stored cheese may be withdrawn from storage only during the period for withdrawal . This period shall begin on 1 October 1991 and end on 31 March of the following year. Article 4 I 1 . The amount of the aid shall be ECU 2,13 per tonne per . day. Conversion into national currency shall be carried out using the representative rate applicable on the day of withdrawal from storage . 2 . No aid shall be granted in respect of storage under contract for less than 90 days . The maximum aid payable shall not exceed an amount corresponding to 180 days' storage under contract . By way of derogation from the second indent of Article 2 ( 1 ) (e), when the period of 90 days specified in the first subparagraph has elapsed and the period for withdrawal referred to in Article 3 (2) has begun, the storer may remove all or part of the batch under contract . The minimum quantity that may be removed shall be 500 kilograms. The Member States may, however, increase this quantity to two tonnes: The date of the start of operations to remove the batch of cheese covered by the contract shall not be included in the period of storage under contract. Article 5 The periods, dates and time limits referred to in this Regulation shall be determined in accordance with Council Regulation (EEC, Euratom) No 1182/71 ('). However, Article 3 (4) of that Regulation shall not apply in respect of the determination of the periods referred to in this Regulation . 1 . The Member States shall ensure that the conditions granting entitlement to payment of the aid are fulfilled . 2 . The contractor shall make available to the national authorities responsible for verifying execution of the measure any documentation permitting in particular the following particulars of products placed in private storage to be verified : (a) ownership at the time of entry into storage ; (b) the origin and the date of manufacture of the cheeses ; (c) the date of entry into storage ; (d) presence in the store ; (e) the date of removal from storage. 3 . The contractor or, where applicable, the operator of the store shall keep stock accounts available at the store, covering : (a) identification , by contract number, of the products placed in private storage ; (b) the dates of entry into and removal from storage ; (c) the number of cheeses and their weight by batch ; (d) the location , of the products in the store. 4. Products stored must be easily identifiable and must be identified individually by contract. A special mark shall be affixed to cheeses covered by the contract . 5 . On entry into storage, the competent agencies shall conduct checks in particular to ensure that products stored are eligible for the aid and to prevent any possibi ­ lity of substitution of products during storage under contract, without prejudice to the application of Article 2 ( 1 ) (e).  6 . The national authorities responsible for controls shall undertake : (a) an unannounced check to see that the products are present in the store . The sample concerned must be representative and must correspond to at least 1 0 % of the overall quantity under contract for a private storage aid measure . Such checks must include, in addition to an examination of the accounts referred to in paragraph 3 , a physical check of the weight and type of products and their identification . Such physical checks must relate to at least 5 % of the quantity subject to the unannounced check ; (b) a check to see that the products are present at the end of the storage period under contact .(') OJ No L 124, 8 . 6 . 1971 , p. 1 . No L 104/20 24 . 4. 91Official Journal of the European Communities 7. Checks conducted pursuant to paragraphs 5 and 6 must be the subject of a report stating : .  the date of the check,  its duration ,  the operations conducted . The report on checks must be signed by the official responsible and countersigned by the contractor or, where applicable, by the store operator. 8 . In the case of irregularities affecting at least 5 % of the quantities of products subject to the checks the latter shall be extended to a larger sample to be determined by the competent agency. The Member States shall notify such cases to the Commission within four weeks. 9 . The Member States may provide that the costs of controls are to be fully or in part charged to the contractor. Article 7 The Member States shall forward to the Commission on or before the Tuesday of each week particulars as to the following : (a) the quantities of cheese for which storage contracts have been concluded during the preceding week ; (b) any quantities in respect of which the authorization ¢ referred to in the second indent of Article 2 ( 1 ) (e) has been given . Article 8 This Regulation shall enter into force on 1 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission